DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 9-16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the filtered scattered object beam” recited in claim 1 that is confusing and indefinite since it is not clear what considered being “filtered” scattered object beam.  
The phrase “associated with the particle motion” recited in claims 1, 9 and 17 is confusing and indefinite since it is not clear what is this “particle motion”.  
The phrase “an incident angle of a time-delayed interference beam” recited in claim 3 is confusing and indefinite since it is not clear how the time-delayed interference beam come from.
The scopes of the claims are confusing and indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Dubois et al (US 2012/0200901 A1) in view of the US patent issued to Marron et al (PN. 5,907,404) and the US patent application publication by Kreuzer et al (US 2004/0169903 A1).
Dubois et al teaches an interferometer that serves as the holographic imaging system that is comprised of an optical source (So, Figure 5) configured to output a source beam, a splitter (BS1) configured to split the source beam into a reference beam (3) and an object beam (2) that the object beam being incident on a target (Rs) to form a scattered object beam, a combiner (BS2) configured to combine filtered (filtered via the lenses L3 and L4) object beam with the reference beam to form an interference beam and an image array (4, or CCD, Figure 6) configured to receive the interference beam and generate frames of raw holographic data based on measurements of the interference beam over time.   
This reference has met all the limitations of the claims, but does not teach explicitly to include an image data processor, but it is typical in the art, as demonstrated by Marron et al to 
These references further do not teach to remove data components within frames of raw holographic data.  Kreuzer et al in the same field of endeavor teaches a method for tracking particles of moving target in a holographic imaging device wherein data components within the  frames of raw holographic data that are associated with the background (which implicitly has motion frequency that is less that the motion frequency of the moved target subject and to form a conditioned raw holographic data (i.e. the sum difference holograms) and to generate an image based on the conditioned raw holographic data that contains the evolution of the object trajectory free from the background interference effects, (please see the abstract and paragraphs [0012] to [0017]).  It would then have been obvious to one skilled in the art to apply the teachings of Kreuzer et al to modify the raw holographic data so that the image of the motion or trajectory of the moving particles or target may be generated by the holographic imaging device without the spurious background interference effects.  
With regard to claim 2, Kreuzer et al teaches that the conditioned raw holographic data may be generated by subtracting a single image frame from the raw holographic data of the one or more frames, (please see paragraph [0017]).   Although this reference does not teach explicitly that the single image frame to be subtracted is an average image frame, such modification is considered obvious to one skilled in the art to remove the background interference effects.  
With regard to claim 3, Kreuzer et al teaches that time sequenced raw holographic data may be generated and separated to create first effective frame of raw holographic data and second effective frame of raw holographic data, (please see paragraph [0015]).  Although this 
With regard to claim 4, it is within general level skill in the art to divide the conditioned raw holographic data of a frame into a plurality of tiles, (i.e. the data can be arbitrarily divided).  It is implicitly true that each tile of the conditioned raw holographic data has magnitude data and phase data.   Since the claim fails to define what considered the “quality score” such could be broadly defined and arbitrarily interpreted.  The quality score therefore can arbitrarily assigned and the holographic data is generated by the combination of the holographic image for each tile.  
With regard to claims 5 and 8, it is implicitly true that for the time sequenced frames of the raw holographic data, certain correlation and decorrelation among the frames, and therefore the decorrelation time, may be found by calculating the autocorrelation function.  
With regard to claims 6 and 7, Kreuzer et al teaches that the image of the trajectory of the moving particle of the target can be obtained, which means the relative motion of the target may be determined and indicated.  Typical complex cross correlation known in the art may be calculated which differential phase between frames may be determined.  

Claims 9-16 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Marron et al (PN. 5,907,404) in view of the US patent application publication by Kreuzer et al (US 2004/0169903 A1).
Marron et al teaches a method that is comprised of outputting a source beam from an optical source (12, Figure 1), splitting the source beam into a reference beam (31) and an object beam (30) incident on a target (36) to form a scattered object beam, combining the scattered object beam with the reference beam to form an interference beam, receiving the interference 
With regard to claim 17, Marron et al teaches a method that is comprised of receiving an interference beam at an imaging array or detector array (58) that the interference beam being formed by mixing a scattered object beam (30, Figure 1) from a target (36) and a reference beam (31) and generating frames of raw holographic data based on measurements of the interference beam and generating an image based on the raw holographic data.  
This reference however does not teach explicitly to include the method step of removing data components within the frames of raw holographic data that are associated with the particle motion.  Kreuzer et al in the same field of endeavor teaches a method for tracking particles of moving target in a holographic imaging device wherein data components within the  frames of raw holographic data, (time sequenced frames that is over the time), that are associated with the background (which implicitly has motion frequency that is less that the motion frequency of the moved target subject and to form a conditioned raw holographic data (i.e. the sum difference holograms) and to generate an image based on the conditioned raw holographic data that contains the evolution of the object trajectory free from the background interference effects, (please see the abstract and paragraphs [0012] to [0017]).  It would then have been obvious to one skilled in the art to apply the teachings of Kreuzer et al to modify the raw holographic data so that the image of the motion or trajectory of the moving particles or target may be generated by the holographic imaging device without the spurious background interference effects.  


With regard to claims 11 and 19, Kreuzer et al teaches that time sequenced raw holographic data may be generated and separated to create first effective frame of raw holographic data and second effective frame of raw holographic data, (please see paragraph [0015]).  Although this reference does not teach explicitly that separation is based on the incident angle, such modification is either implicitly met or obviously modified by the one skilled in the art.  
With regard to claims 12 and 20, it is within general level skill in the art to divide the conditioned raw holographic data of a frame into a plurality of tiles, (i.e. the data can be arbitrarily divided).  It is implicitly true that each tile of the conditioned raw holographic data has magnitude data and phase data.   Since the claim fails to define what considered the “quality score” such could be broadly defined and arbitrarily interpreted.  The quality score therefore can arbitrarily assigned and the holographic data is generated by the combination of the holographic image for each tile.  
With regard to claims 13 and 16, it is implicitly true that for the time sequenced frames of the raw holographic data, certain correlation and decorrelation among the frames, and therefore the decorrelation time, may be found by calculating the autocorrelation function.  
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent issued to Kreuzer (PN. 6,411,406) teaches a method for conditioning holographic data from a holographic microscope by removing raw holographic data of background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872